Per Curiam. Claimant was injured when a handicapped handrail at the State of Illinois Building collapsed while she was using it for support. The incident occurred on January 26, 1979, and Claimant filed her complaint on August 3, 1979. The parties have filed a joint stipulation with the court wherein the Respondent has admitted that its negligence was the cause of Claimant’s injuries. Although the complaint requested $100,000.00 in damages, the parties have recommended that an award be entered in Claimant’s favor for $6,000.00 It is the exclusive province of this court to determine the validity of claims against the State of Illinois. However, where the State admits that it was negligent and that negligence was the cause of a Claimant’s injuries, the question of liability is no longer in issue. Such is the case herein. Regarding the question of damages in such a situation, this court will not set aside the recommendation of the parties where the amount of damages has been agreed to with full authority. In this case, we concur with the parties’ recommendation. It is hereby ordered that an award of $6,000.00 (six thousand dollars and no cents) be entered in favor of Fay C. Childress, in full and complete satisfaction of any and all claims arising out of the cause of action involved herein.